Case 1:18-cv-00681-RJL Document 71-7 Filed 07/23/19 Page 1of3

Exhibit 7
Case 1:18-cv-00681-RJL Document 71-7 Filed 07/23/19 Page 2 of 3
Thursday, December 21, 2017

Dear Mr. Couch,

i do not know you, and you do not know me or my parents. Unfortunately, you never had the
chance to meet my brother Seth. if you had, | know you wouldn't be spreading lies about me,
my parents, and my brother on all of your various social media-accounts.

For the past few months you and your AFM platform have spread false conspiracy theories
about the murder of my brother on Twitter and Periscope, including ridiculous and offensive
statements about ways that you say | am involved. You’ve said that you're doing this to defend
President Trump, though | don’t understand what President Trump has to do with me or my
family.

it’s hard for me to read some of the stuff you’ve published. | wonder If you can even imagine
what it feels like to have someone say that you helped kill your own brother and cover it up.
You've said repeatedly that | was involved in a plot with Seth to leak documents, that | received
money directly into my bank account from Wikileaks, and that | have participated in a cover up
including withholding information from investigators. All of these things would be crimes if
they were true. And you report these things without any evidence at all, without.a care in the
world as to whether any of it is actually true.

Let me state this as clearly as | can: your accusations are completely false, and you should be
ashamed of yourself for dragging my name through the mud to advance a political cause. | was
not involved in any way in a plot to leak documents to Wikileaks, | never Jeaked documents to
Wikileaks or anyone else, | did not receive one penny into any bank account from Wikileaks. In
fact, I’ve never had any contact with anyone from Wikileaks. You say that | threw a chair ina
meeting with Donna Brazile at the DNC — not only was | never in any such meeting, | wasn’t in
DC at the time you claim, and | had zero Interactions with Donna Brazile before Seth’s murder. |
had no involvement with the DNC, the Hillary Clinton campaign, or any work relating to the
2016 election. Finally, contrary to your repeated claims, | have cooperated fully with law
enforcement in the investigation into Seth’s murder.

Anyone who.advances any of the claims I’ve listed above is lying. That includes Ed Butowsky,
who appears to be your main (or only) “source.” Given that you regularly talk about the
Wheeler lawsuit, you know that Ed has previously admitted to spreading information about my
brother that he knew was false, but he urged to have it broadcast anyway in order to defend
President Trump against the so-called Russia narrative. Even after one news network was
forced to retract its embarrassing coverage of £d’s lies, you have continued to serve as his
public mouthpiece. Not only that, you repeatedly have told your viewers that Ed has no
incentive to lie, even though you know that Ed has previously been caught lying and admitted
his motive for doing so (to protect President Trump).

| ask you to think about your experience as a husband, father, and son, and treat us how you
would want to be treated if you had lost a loved one. If your brother was murdered, | wonder
how you would feel if some person you had never met started publishing videos claiming to
have “evidence” that you had participated in your brother’s murder. If you truly were capable
Case 1:18-cv-00681-RJL Document 71-7 Filed 07/23/19 Page 3 of 3
Thursday, December 21, 2017

of imagining how our family feels, you wouldn't be lying about my brother, family, Seth’s
friends and co-workers and myself. | see you have claimed that you are the only person who.
wants to solve Seth’s murder! You have even called us evil and that we don’t.care about
solving Seth’s murder. That is offensive, and absurd. We have poured more time and energy
inte trying to solve Seth’s murder than you will ever know, only to have those efforts demeaned
by people like you and Ed Butowsky.

Meanwhile, you are promoting your own name and your “network” by using me and my family
as-your props. Your campaign against us has made an excruciating time far worse. We are
private people, and every lie you repeat deprives us of the chance to grieve.

Nearly every day, | am forced to deal with the harm your lies have caused me and my family.
One recent afternoon, while | was in Washington, D.C., one of your followers on Twitter sent
out.a Tweet saying that | should be waterboarded. Another called me a sociopath because of
your lies, | now fear someone may take action against me or my family because of your lies.

As has been the case since Seth’s murder, we are cooperating fully with law enforcement, and
we will do anything we can to help them uncover the truth. The way our justice system works
is that law enforcement officials investigate crimes. —the fact that you have your own
conspiracy theories does not entitle you, or any other private citizen, to make false accusations
about me or demand that | provide you with information. The notion that my family owes you
anything, after the campaign you have launched against us in support of your politics, is
ridiculous. It.is you who owes us an apology for the hurt you have caused on an almost daily
basis over the past months.

if you were a man of decency, you would consider the harm you have caused me and my
family, and apologize. But, of course, you've already decided that decency and honesty take a
back seat to advancing your personal and political agendas.

Lastly, don’t ever call Seth your brother. He has only one brother, and it certainly isn’t you.

 

Aaron Rich
